In an action to recover damages for personal injuries, the defendant Afterall Restaurant Corp. appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Milano, J.), dated November 8, 1999, as denied that branch of its motion which was for summary judgment dismissing the complaint insofar as asserted against it. By letter dated March 30, 2000, the appellant notified this Court that the action had been settled, and that the appeal, which was on the submission calendar March 22, 2000, was withdrawn.
Ordered that the appeal is dismissed as withdrawn, without costs or disbursements; and it is further,
Ordered that the parties or their counsel are directed to show cause why an order should not be made and entered imposing such sanctions and/or costs, if any, against the parties or their respective counsel pursuant to 22 NYCRR 670.2 (g) as this Court may deem appropriate, by each filing an original and four copies of an affirmation or affidavit on that issue in the office of the clerk of this Court and serving one copy of the same on all parties to the action on or before July 12, 2000.
Section 670.2 (g) of the rules of this Court provides, in relevant part, that “[i]f a cause or the underlying action is wholly *270or partially settled * * * the parties or their counsel shall immediately notify the court,” and “[a]ny attorney or party who, Without good cause shown, fails to comply with the requirements of this subdivision shall be subject to the imposition of such costs and/or sanctions as the court may direct.” Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.